DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 11/8/2018.
Claims 1, 4-9, 11, 14-18 and 20s are rejected under 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “A review of simulation-based urban form generation and optimization for energy-driven urban design” by Shi et al (Available online 9 May 2017), in view of NPL “From solar constraints to urban design opportunities: Optimization of built form typologies in a Brazilian tropical city” by Martins et al (Available online 4 March 2014).
This action is made Non-Final.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0039] & [0042] discloses symbols 300(2) and 300(3) missing in drawings Fig.3A-B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the 
Claim Interpretation
Claim 1 recites the limitation:
generating, via a tradeoff engine included in the CAD application, a design tradeoff space that includes a plurality of candidate designs positioned along multiple dimensions within the design tradeoff space based on different sets of design metrics;

Specification in various embodiment limits the dimensions (design objectives) to three at most, each being represented by an axis. (See Specification ¶[0045]-[0049] FIG3A-B). Since tradeoff space/engine is neither disclosed nor visualized in any of the figures in more than three dimensions, the tradeoff engine is interpreted as limited 2 or 3 dimensions and not more than that. Claims 11 & 20 are interpreted the same way.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, 11, 14-18 and 20s are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 11 and 20:
Step 1: The claims 1 &11 are drawn to a computer-implemented method (process)/ a non-transitory computer readable medium (CRM/manufacture) and system (machine) respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, the limitations: 
(1) generating, via a tradeoff engine included in the CAD application, a design tradeoff space that includes a plurality of candidate designs positioned along multiple dimensions within the design tradeoff space based on different sets of design metrics; 
(2) determining, via the tradeoff engine, a first set of performance modifications based on one or more user interactions, wherein the first set of performance modifications indicates changes that, when applied to a first set of design metrics associated with a first candidate design, produce a second set of design metrics; 
(3) traversing, via the tradeoff engine, the design tradeoff space from the first candidate design to a second candidate design based on the first set of performance modifications, wherein the second candidate design is associated with the second set of design metrics; 
(4) generating, via the tradeoff engine, a first combined metric for the first candidate design based on the first set of metrics; and 
(5) generating, via the tradeoff engine, a second combined metric for the second candidate design based on the second set of metrics, wherein the second combined metric is greater than the first combined metric, thereby indicating that the second candidate design is a higher ranked design than the first candidate design.

Under its broadest reasonable interpretation, (1)-(5) limitations above covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components (e.g. for claim 20 a processor(s) and memory and for claim 11 CRM). Specifically the process is directed to generating a graph with different tradeoffs on each axis in simplest form or maybe a multidimensional data set from the CAD data (but not both) and which can be achieved via a pencil and paper based on observed CAD program data. The traversal step is also observation/evaluation step to mathematical concept if the generating (Steps (1) & (4)) are read as computation using mathematical relationships in view of the specification.
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  There are no additional elements recited for claim 1. Further, for the claim(s) 20 and 11 which recite the additional elements of a processor & memory for the system claim, and a CRM respectively, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f). Also see MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Step 2B: In accordance with Step 2B of the 2019 Patent Eligibility Guidelines (PEG) analysis, the above rejected claims, if any, only recites the additional elements of a processor, memory and CRM, which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic 
Also for claim1 “computer-implemented method for generating designs for an urban design project via a computer-aided design (CAD) application … generating, via a tradeoff engine included in the CAD application…” the use of CAD is merely to define the type of data used in the tradeoff engine and the problem may  be generic to any multi-objective optimization/ranking problem --- an academic quest, which amount to generally linking the use of the judicial exception to a particular environment of field of use. This does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)).  Claim 11 and 20 are also rejected likewise.
Claims 4-9, 14-18:
Step 1: The dependent claims 4-9 are drawn to a method claims and 14-18 are drawn to a method and CRM claims, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The limitations recite: 
4. The computer-implemented method of claim 1, further comprising generating, via an evaluation engine included in the CAD application, a different set of design metrics for each candidate design included in the plurality of candidate designs based on a set of competing design objectives.

5. The computer-implemented method of claim 4, wherein the competing set of design objectives includes a first objective function and a second objective function, and wherein an increase in value of the first objective function causes a decrease in value of the second objective function for a given candidate design.

6. The computer-implemented method of claim 1, wherein generating the design tradeoff space comprises: generating, via the tradeoff engine, multiple axes corresponding to the multiple dimensions, wherein each axis corresponds to a different competing design objective; and 

7. The computer-implemented method of claim 1, wherein determining the first set of performance modifications comprises: determining a first decrease to a first design metric included in the first set of design metrics based on a first user interaction; and determining a first increase to a second design metric included in the first set of design metrics based on a second user interaction.

8. The computer-implemented method of claim 1, wherein traversing the design tradeoff space comprises: generating a first vector within the design tradeoff space based on a first performance modification included in the first set of performance modifications, wherein the first vector traverses along a first dimension in the multiple dimensions; generating a second vector within the design tradeoff space based on a second performance modification included in the first set of performance modifications, wherein the second vector traverses along a second dimension in the multiple dimensions; and generating a third vector that traverses along the first dimension and the second dimension within the design tradeoff space based on the first vector and the second vector.

9. The computer-implemented method of claim 8, wherein the set of performance modifications indicates that the first design metric should be decreased and the second design metric should be increased.

14. The non-transitory computer-readable medium of claim 11, further comprising the step of generating, via an evaluation engine included in the CAD application, a different set of design metrics for each candidate design included in the plurality of candidate designs based on a set of competing design objectives.

15. The non-transitory computer-readable medium of claim 14, wherein the competing set of design objectives includes a first objective function and a second objective function, and wherein an increase in value of the first objective function causes a decrease in value of the second objective function for a given candidate design.

16. The non-transitory computer-readable medium of claim 11, wherein the step of generating the design tradeoff space comprises: generating, via the tradeoff engine, multiple axes corresponding to the multiple dimensions, wherein each axis corresponds to a different competing design objective; and positioning, via the tradeoff engine, each candidate design within the design tradeoff space based on a corresponding set of design metrics.

17. The non-transitory computer-readable medium of claim 11, wherein the step of determining the first set of performance modifications comprises: determining a first decrease to a first design metric included in the first set of design metrics based on a first user interaction; and determining a first increase to a second design metric included in the first set of design metrics based on a second user interaction.

18. The non-transitory computer-readable medium of claim 11, wherein the step of traversing the design tradeoff space comprises: generating a first vector within the design tradeoff space based on a first performance modification included in the first set of performance modifications, wherein the first vector traverses along a first dimension in the multiple dimensions; generating a second vector within the design tradeoff space based on a second performance modification included in the first set of performance modifications, wherein the second vector traverses along a second dimension in the multiple dimensions; generating a third vector within the design tradeoff space based on a third performance modification included in the first set of performance modifications, wherein the third vector traverses along a third dimension in the multiple dimensions; and generating a fourth vector that traverses along the first dimension, the second dimension, and the third dimension within the design tradeoff space based on the first vector, the second vector, and 

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper, but for use of generic computer /visualization. Specifically as discussed below:
Claim 4 & 14 limitations generates a design metric (a number), an abstract idea related to evaluating, without any details of what specifically is generated and how it is generated from the candidate design based on competing design objectives. 
Claim 5 & 15 further disclose computing objective functions which are further abstract concepts related to evaluation. Further at best this would be data collection/ insignificant extra-solution activity to collect the value of the second objective function. See MPEP 2106.05(g).
Claim 6 & 16 discloses generating a multiple axis (graph) to show the values, which can be part of observation and evaluation done with pencil and paper. 
Claims 7, 9, 17 further discusses user modification to design metrics, part of observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. 
Claim 8 & 18 navigates the tradeoff space (graph) and akin to finding a pareto optimal solution well known in the art. This is part of observation and evaluation to find the best solution in most generic form.
Step 2A Prong 2: Under step 2A prong 2 these steps do not disclose any additional elements and further do not integrate the abstract idea into a practical application.
They inherit the same rationale as claim 1 and 11 above and are rejected likewise.
Step 2B: In accordance with Step 2B of the 2019 Patent Eligibility Guidelines (PEG) analysis, the above rejected claims, if any, only recites the additional elements of a processor(s), memory and CRM, which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the recitation that tradeoff/evaluation engine included in the CAD application, only generically associate the engines to the CAD field and do not provide any practical limits to the applicability. Said another way, the claimed functionality, if not for the said recitation, could be applied generically to any multi-objective optimization abstract problem, (See MPEP 2106.05(h) - generally linking the use of the judicial exception (multi-objective optimization) to a particular environment of field of use which does not integrate the judicial exception into a practical application (e.g. CAD) or provide significantly more than the abstract idea). Accordingly, this additional element does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f), 2106.04(d)(1) and 2106.05(a)).
------ This page is left blank after this line -----


Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 1 recites the limitation:
generating, via a tradeoff engine included in the CAD application, a design tradeoff space that includes a plurality of candidate designs positioned along multiple dimensions within the design tradeoff space based on different sets of design metrics;

Specification ¶[0039]-[0048] & Fig.3A-B recites and displays an embodiment of tradeoff engine in two-dimensions (mapping two design objectives) where the designs are shown as actual CAD representations (e.g. Fig.3B element 206(0)). Specification recites in another embodiment in ¶[0049] in three dimensions, mapping three competing design objectives, which may have designs as representations in 3D space (3 axis). While there can be more than 3 competing design objectives (Specification [0028]-[0029] – e.g. functions that quantify solar energy collection, available sight lines associated with windows in structures, the size of yards associated with structures, the variety of neighborhoods, the distribution of programs, total project cost, and total project profit) the tradeoff space and engine is limited to three dimensions (3 design objectives) at most as supported by specification above. More specifically the specification does not provide written description, for example tradeoff between four or more design objectives (dimensions) in tradeoff space/engine to be visualized in view like Fig.3A-B. While the specification is generically replete with mentioning multiple competing design objectives (e.g. [0032] …Design tradeoff space 224 is a multidimensional space within which candidate designs 206 are positioned along multiple dimensions that correspond to the multiple competing design objectives… [0046]…Tradeoff engine 220 can also perform these techniques with multiple different combinations of competing design objectives in an iterative manner in order to identify candidate designs 206 that balance many different competing design objectives.) nothing describes tradeoff space/engine in form that can be visualized with CAD models in them as in Fig.3A-B. As per the MPEP 2161 generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus (more than three design objectives addressed by tradeoff engine/space) claimed. Claim 11 is interpreted the same way and rejected likewise. The respective dependent do not cure the parent’s deficiency and therefore is rejected likewise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “A review of simulation-based urban form generation and optimization for energy-driven urban design” by Shi et al (Available online 9 May 2017), in view of NPL “From solar constraints to urban design opportunities: Optimization of built form typologies in a Brazilian tropical city” by Martins et al (Available online 4 March 2014).
Regarding Claims 1, 11 and 20
Shi teaches a computer-implemented method for generating designs for an urban design project via a computer-aided design (CAD) application (Shi: Section 3 E.g. “…Beirao's model (or the CItyMaker) generates urban form at the
city scale. Its model, called the City Induction generation model, links three modules, corresponding to three separate urban design processes… These are formulation module (analysis), generation module and evaluation module. The formulation module reads the given urban context of the target site …, and the evaluation module evaluates and leads the process of urban form generation to meet the goal of design …”) , the method comprising: generating, via a tradeoff engine included in the CAD application (Shi: Section 3 --- evaluation module as tradeoff engine, Section 5 showing tradeoff engine with optimization of solution in Fig.4). Shi teaches generating of candidate solutions (Shi: Section 3.2 “…Genetic Algorithm is a procedure loosely
based on Darwinian notions of survival of the fittest, where selection
and recombination operators are used among candidate solutions
to look for high-performance ones…” & Table 1 for different methodologies to do so).
Shi is does not specifically detail further functionality of tradeoff engine as claimed.
Martins teaches a design tradeoff space that includes a plurality of candidate designs positioned along multiple dimensions within the design tradeoff space based on different sets of design metrics (Martins: Fig.14 showing green dots as specific candidate designs positioned along x and y coordinates in a tradeoff space showing tradeoff solar irradiation on roof vs. façade; Section 7.1); determining, via the tradeoff engine, a first set of performance modifications based on one or more user interactions, wherein the first set of performance modifications indicates changes that, when applied to a first set of design metrics associated with a first candidate design, produce a second set of design metrics (Martins: Section 7.1 Pg. 55 – “…While ensuring the same restricted levels of interior daylight, we attempted to widen urban configurations possibilities altering density features imposed by local urban code, through a second optimization run (Fig. 15 and Table 7)...”) – modifying/optimizing the density feature in addition to the current constraints producing a updated tradeoff space as shown in the Fig.15 as compared to Fig.14); traversing, via the tradeoff engine, the design tradeoff space from the first candidate design to a second candidate design based on the first set of performance modifications, wherein the second candidate design is associated with the second set of design metrics  (Martins: Section 5.1 details the traversing as merely an option to find the pareto optimal solution out of many pareto optimal solution for a given criteria, and provides numerous algorithm for this traversal and pareto optimal solution identification --- ultimately it is the user preference which pareto optimal solution is given more user-defined weight; Also See Shi: Section 5.3)  ; generating, via the tradeoff engine, a first combined metric for the first candidate design based on the first set of metrics  (Martins: Section 5.1 --- combined metric as single objective --- “… Classical optimization methods suggest scalarizing the set ofobjectives into a single objective by multiplying each objectiveby a user-defined weight [30–32]…. The main featureof NSGA-II methods is the use of Pareto dominance relation and adiversity maintenance mechanism for fitness evaluation together with some sort of elitism [28,37]. Due to these features, both con-vergence and spreading of the solution front are ensured, withoutrequiring the use of an external population….”, wherein various metrics are listed for first candidate solution in Table 7 Column “Optimal solutions (1st)”; Section 6.4 as showing design variables, constraints and objective function, Table showing based on those optimal candidate solutions in Table 7); and generating, via the tradeoff engine, a second combined metric for the second candidate design based on the second set of metrics  (Martins: various metrics are listed for first candidate solution in Table 7 Column “Optimal solutions (2nd)”; Section 6.4 as showing design variables, constraints and objective function, Table showing based on those optimal candidate solutions in Table 7 ) , wherein the second combined metric is greater than the first combined metric, thereby indicating that the second candidate design is a higher ranked design than the first candidate design (Martins: Section 5.1 ranking based on either user weights based on “…scalarizing the set of objectives into a single objective by multiplying each objective by a user-defined weight …” or using more advanced algorithims for ranking like “…NSGA-II methods is the use of Pareto dominance relation and adiversity maintenance mechanism for fitness evaluation together with some sort of elitism…”).
Martins to Shi to visually provide (as in Fig.14-15) the results of various optimization of various tradeoff “by allowing to define efficiently and objectively sets of parameters that respond to a reasonable trade-off between different conflicting measures of efficiency while preserving a set of important and context-related criteria. This methodology leads to more comprehensive set of indicators to be applied in a large-scale as for master plan proposals, but may also allow punctual interventions on a rapid changing district.” (Citation Martins: Section 8). Additionally the motivation to combine would have been that Shi and Martins are analogous arts in the urban design and optimization field using multi-criteria model for building design/modeling (Martins: Section 1; Shi: Abstract). 
Shi and Martins teaches claims 11’s non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, causes the one or more processors to generate designs for an urban design project via a computer-aided design (CAD) application and claim 20’s memory and processor as using CAD applications like ArcGIS/ArcMap (Martins: Section 3 which is run on a desktop includes a computer and medium essentially; Shi discloses use of computer Pg. 127 in its modeling aspect), and limitations performed above are mapped as in claim 1 above.
Regarding Claims 2 & 12
Shi teaches further comprising generating, via a geometry engine included in the CAD application, the plurality of candidate designs, wherein each one of the candidate designs includes a geometrical layout for developing a region of land according to a first design criterion  (Shi: Section 4.5.1 “Based on the discussion on “Conzenian”, “cities as flows”, and “building program”, we summarize seven components of an urban design prototype. From rough and enduring to fine and ephemeral, they are site, streets, plots, buildings, programs, objects, and flows.
Site refers to natural features like landscape, waters, vegetation, and climate condition….” Site and plot as region of land as part of urban design protypt; Section 6 “….The Generation step generates an energy-driven urban design prototype with the generic urban design constraints, the vernacular urban design constraints, and both the active and passive energy driven urban design constraints….” Section 3.1-3.2 detailing the generative process/methods to generate candidate solutions) 
Martins teaches the geometrical layout as varied building heights for a block as shown in Fig.5.
Regarding Claims 3 & 13
Shi teaches  wherein the first design criterion indicates a property boundary associated with the region of land within which construction is allowed to occur and outside of which construction is not allowed to occur (Shi: Section 4.1 discloses boundaries; Also see each of the generative algorithms listed in Table 1 takes initial shape/grid/cells as input components) .
Regarding Claims 4 & 14
Shi & Martins teaches further comprising generating, via an evaluation engine included in the CAD application, a different set of design metrics for each candidate design included in the plurality of candidate designs based on a set of competing design objectives (Shi: Table 1, Secion 3.1-3.2 & 5.3 Table 2 showing optimization of different design objectives/metric based on different design Genetic Algorithm is “a procedure loosely based on Darwinian notions of survival of the fittest, where selection and recombination operators are used among candidate solutions to look for high-performance ones…” Section 3.2; Also see Martins: See Section 4 DOE & Section 7 detailing all the candidate solutions and how they are filtered and displayed ).
Regarding Claims 5 & 15
Martins teaches wherein the competing set of design objectives includes a first objective function and a second objective function, and wherein an increase in value of the first objective function causes a decrease in value of the second objective function for a given candidate design (Martins: Section 7 Fig.14-15 show two competing objectives shown in green dots as specific candidate designs positioned along x and y coordinates in a tradeoff space showing tradeoff between objectives of solar irradiation on roof vs. façade; Also see 6.3.4 “…Minimize the irradiation on facades (fobj1and maximize it onbuilding roofs fobj2), aiming at reducing solar heat gains viafacades and at the same time enhance solar energy productionpotential on roofs….”; Section 7 Pg. 53 also states “ …. higher density will lead to lower irradiation and illuminance availability on vertical building surfaces. This result can be attributed to the main impact of sky obstruction by surrounding buildings…”).
Regarding Claims 6 & 16
Martins teaches wherein generating the design tradeoff space comprises: generating, via the tradeoff engine, multiple axes corresponding to the multiple dimensions, wherein each axis corresponds to a different competing design objective  (Martins: Section 7 Fig.14-15 show two competing objectives ; and positioning, via the tradeoff engine, each candidate design within the design tradeoff space based on a corresponding set of design metrics  (Martins: Section 7 Fig.14-15 show in green dots specific candidate designs positioned along x and y coordinates in a tradeoff space showing tradeoff between objectives of solar irradiation on roof vs. façade: ) .
Regarding Claims 7 & 17
Martins teaches wherein determining the first set of performance modifications comprises: determining a first decrease to a first design metric included in the first set of design metrics based on a first user interaction (Martins: Section 7 Pg. 5Column 1 detailing a height limit of 5-7 floors as decreasing parameter, Table 7 Optimal Solution ½; Fig.14-15); and determining a first increase to a second design metric included in the first set of design metrics based on a second user interaction  (Martins: Section 7 Pg. 55 Column 1 – increasing density  as second design metric, Optimal Solution ½ Fig.14-15) .
Regarding Claims 8 & 18
Martins teaches wherein traversing the design tradeoff space comprises: generating a first vector within the design tradeoff space based on a first performance modification included in the first set of performance modifications, wherein the first vector traverses along a first dimension in the multiple dimensions  (Martins: See Fig.14 mapping below) ; generating a second vector within the design tradeoff space based on a second performance modification included in the first set of performance modifications, wherein the second vector traverses along a second dimension in the multiple dimensions (Martins: See Fig.14 mapping below); and generating a third vector that traverses along the first dimension and the second dimension within the design tradeoff space based on the first vector and the second vector as finding and navigating between pareto optimal solutions as in Fig.14 --- this would be easily visualized in Fig.14 or 15)

    PNG
    media_image1.png
    463
    665
    media_image1.png
    Greyscale

Regarding Claim 9
Martins teaches wherein the set of performance modifications indicates that the first design metric should be decreased (Martins: Section 7 Pg. 55 Col.1 – e.g. numbers of floor/height) and the second design metric should be increased  
Regarding Claims 10 & 19
Martins teaches further comprising: generating a graphical user interface (GUI) that includes the design tradeoff space (Martins: Fig.14-15 showing tradeoff space) ; obtaining the first set of performance modifications via one or more user interactions with the GUI (Martins: Section 7 Pg. 55 Col.1 – showing modification to parameters --- this is a graphical application therefore modification are GUI based); and generating one or more GUI elements depicting how the design tradeoff space is traversed (Martins: Fig.14-15 showing tradeoff space with indication of pareto optimal and base solutions). Martins uses ArcGIS/ArcMAP to receive data inputs (Martins: Section 3) which are known GUI applications since at least 20161.
------ This page is left blank after this line -----


Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Wednesday, May 19, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ArcGIS - Wikipedia, the free encyclopedia see page https://en.wikipedia.org/wiki/ArcGIS printed in 2016